Case 3:19-cv-00353-BJD-PDB Document 6 Filed 04/22/19 Page 1 of 3 PageID 32




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION
                           CASE NO.: 19-cv-0353-BJD-PDB
 ERIC BREINES AND ANDREW
 PERRONG, INDIVIDUALLY, and
 on behalf of all others similarly
 situated,
                         Plaintiffs,
 v.

 PRO CUSTOM SOLAR LLC,
 D/B/A MOMENTUM SOLAR,
 a New Jersey company

                       Defendant
                                       /
                    DEFENDANT’S UNOPPOSED MOTION FOR
                    EXTENSION TO RESPOND TO COMPLAINT
        Defendant, Pro Custom Solar LLC, (“Pro Custom”), by and through its undersigned

 counsel, hereby files its Unopposed Motion for Extension of Time to Respond to the

 Complaint, and in support thereof, state as follows:

        1.      On March 27, 2019, Plaintiffs filed their Complaint (ECF No. 1).

        2.      Plaintiffs served the Complaint on April 1, 2019, making Defendant’s

 response due on April 22, 2019.

        3.      Due to the press of matters unrelated to this lawsuit, Defendant needs

 additional time, through and including May 13, 2019, to respond to the Complaint.

        4.      Counsel for the Parties have conferred and have agreed to this extension of

 time to respond the Complaint.
Case 3:19-cv-00353-BJD-PDB Document 6 Filed 04/22/19 Page 2 of 3 PageID 33




        5.      This Unopposed Motion for Extension to Respond to the Complaint is made

 in good faith, for good cause, and not for the purposes of delay. Granting this motion will

 not affect any other deadlines, including the trial date.

                                MEMORANDUM OF LAW

        Pursuant to Rule 6(b)(1)(A) of the Federal Rules of Civil Procedure, “[w]hen an act

 may or must be done within a specified time, the court may, for good cause, extend the

 time: (A) with or without motion or notice if the court acts, or if a request is made, before

 the original time or its extension expires.”

        “Consequently, requests for extensions of time made before the applicable deadline

 has passed should normally ... be granted in the absence of bad faith on the part of the party

 seeking relief or prejudice to the adverse party.” Ahanchian v. Xenon Pictures, Inc., 624

 F.3d 1253, 1259 (9th Cir. 2010) (citations omitted).

        WHEREFORE, Defendant respectfully requests that this Honorable Court grant the

 Defendant’s unopposed motion and extend the time to respond to the Complaint to May

 13, 2019, and for such other relief deemed equitable and just.

  DATED: April 22,2019                                  Respectfully submitted,
                                                        MARK MIGDAL & HAYDEN
                                                        80 S.W. 8th Street, Suite 1999
                                                        Miami, Florida 33130
                                                        Telephone: (305) 374-0440
                                                        By: s/ Josh Migdal
                                                                Josh Migdal
                                                                Florida Bar No. 19136
                                                                josh@markmigdal.com
                                                                Yaniv Adar, Esq.
                                                                Florida Bar No. 63804
                                                                yaniv@markmigdal.com
                                                                eservice@markmigdal.com
Case 3:19-cv-00353-BJD-PDB Document 6 Filed 04/22/19 Page 3 of 3 PageID 34




                                CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on the 22nd day of April 2019, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the

 foregoing document is being served this day on all counsel of record, either via

 transmission of Notices of Electronic Filing generated by CM/ECF or in some other

 authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing.

                                                   By: s/ Josh Migdal
                                                           Josh Migdal, Esq.
